                                                                    Case 3:16-cv-00227-MMD-WGC Document 98 Filed 04/21/20 Page 1 of 2



                                                                 MELANIE D. MORGAN, ESQ.
                                                             1   Nevada Bar No. 8215
                                                                 REX D. GARNER, ESQ.
                                                             2   Nevada Bar No. 9401
                                                                 AKERMAN LLP
                                                             3   1635 Village Center Circle, Suite 200
                                                                 Las Vegas, NV 89134
                                                             4   Telephone: (702) 634-5000
                                                                 Facsimile: (702) 380-8572
                                                             5   Email: melanie.morgan@akerman.com
                                                                 Email: rex.garner@akerman.com
                                                             6
                                                                 Attorneys for plaintiffs Ditech Financial
                                                             7   Services LLC f/k/a Green Tree Servicing LLC,
                                                                 and Federal National Mortgage Association
                                                             8
                                                             9                               UNITED STATES DISTRICT COURT
                                                            10                                       DISTRICT OF NEVADA
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                      LAS VEGAS, NEVADA 89134




                                                            12   DITECH FINANCIAL LLC F/K/A GREEN                   Case No.: 3:16-cv-00227-MMD-WGC
                                                                 TREE SERVICING LLC AND FEDERAL
AKERMAN LLP




                                                            13   NATIONAL MORTGAGE ASSOCIATION,
                                                            14                 Plaintiff,
                                                                                                                    STIPULATION OF DISMISSAL OF
                                                            15   vs.                                                "NEGLIGENT, OR ALTERNATIVELY,
                                                                                                                    INTENTIONAL MISREPRESENTATION"
                                                            16   STONEFIELD      II    HOMEOWNERS                   CLAIM AGAINST DITECH FINANCIAL
                                                                 ASSOCIATION; AIRMOTIVE INVESTMENTS                 LLC F/K/A GREEN TREE SERVICING,
                                                            17   LLC,                                               LLC
                                                            18                 Defendants.

                                                            19
                                                                 AIRMOTIVE INVESTMENTS, LLC, a Nevada
                                                            20   limited liability company,
                                                            21                 Counter-Claimant,
                                                            22   vs.
                                                            23   DITECH FINANCIAL LLC f/k/a GREEN TREE
                                                                 SERVICING LLC, a Delaware limited liability
                                                            24   company; FEDERAL NATIONAL MORTGAGE
                                                                 ASSOCIATION,     a    federally  chartered
                                                            25   corporation; ANA RODRIGUEZ f/k/a ANA
                                                                 PUENTES, an individual, DOE individuals I
                                                            26   through XX; and ROE CORPORATIONS I
                                                                 through XX,
                                                            27
                                                                               Counter-Defendants.
                                                            28
                                                                                                                1
                                                                 52801025;1
                                                                     Case 3:16-cv-00227-MMD-WGC Document 98 Filed 04/21/20 Page 2 of 2




                                                             1                Plaintiff and counter-defendant Ditech Financial, LLC f/k/a Green Tree Servicing, LLC and

                                                             2   defendant and counter-claimant Airmotive Investments, LLC, by and through their undersigned

                                                             3   counsel, respectfully notify the Court that as a result of the Confirmation Order entered by the

                                                             4   Bankruptcy Court in Ditech's Chapter 11 bankruptcy case and resulting Injunction1, Airmotive

                                                             5   voluntarily dismisses, without prejudice, its claim for "negligent, or alternatively, intentional

                                                             6   misrepresentation" against Ditech, each party to bear its own attorneys' fees and costs.

                                                             7   Dated: April 21, 2020.                                Dated: April 21, 2020.

                                                             8
                                                                 AKERMAN LLP                                            ROGER P. CROTEAU & ASSOCIATES, LTD.
                                                             9
                                                                  /s/ Rex D. Garner                                      /s/ Timothy E. Rhoda
                                                            10   MELANIE D. MORGAN, ESQ.                                ROGER P. CROTEAU, ESQ.
                                                                 Nevada Bar No. 8215                                    Nevada Bar No. 4958
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                 REX D. GARNER, ESQ.                                    TIMOTHY E. RHODA, ESQ.
                                                                 Nevada Bar No. 9401                                    Nevada Bar No. 7878
                      LAS VEGAS, NEVADA 89134




                                                            12
                                                                 1635 Village Center Circle Suite 200                   2810 W. Charleston Blvd., #75
AKERMAN LLP




                                                            13   Las Vegas, Nevada 89134                                Las Vegas, Nevada 89102
                                                            14   Attorneys for plaintiffs and counter-defendants Attorneys for defendant and counterclaimant
                                                            15   Ditech Financial LLC f/k/a Green Tree Servicing Airmotive Investments, LLC
                                                                 LLC and Federal National Mortgage Association
                                                            16

                                                            17

                                                            18                                                    ORDER

                                                            19                      IT IS SO ORDERED.

                                                            20                               April 21, 2020
                                                                                    DATED: ___________________________

                                                            21
                                                                                                                       ______________________________
                                                            22                                                         DISTRICT COURT JUDGE
                                                            23                                                         Case No.: 3:16-cv-00227-MMD-WGC

                                                            24

                                                            25

                                                            26

                                                            27
                                                                 1
                                                            28    See ECF No. 4-1, Ditech Financial LLC f/k/a/ Green Tree Servicing, LLC's Notice of Bankruptcy
                                                                 Status.
                                                                                                            2
                                                                 52801025;1
